 



Exhibit 10.1

CONOCOPHILLIPS
KEY EMPLOYEE CHANGE IN CONTROL SEVERANCE PLAN

(Effective October 1, 2004)

     Effective October 1, 2004, the Company adopts this the ConocoPhillips Key
Employee Change in Control Severance Plan (the “Plan”) for the benefit of
certain employees of the Company and its subsidiaries.

     All capitalized terms used herein are defined in Section 1 hereof. This
Plan is intended to be a plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, as amended and shall be interpreted in a manner consistent
with such intention.

SECTION 1. DEFINITIONS. As hereinafter used:

1.1 “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the
Effective Date.

1.2 “Associate” means, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization, or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

1.3 “Beneficial Owner” means, with reference to any securities, any Person if:

     (a) such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on the Effective Date) such securities or otherwise has the right to vote
or dispose of such securities, including pursuant to any agreement, arrangement,
or understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (a) as a result of an agreement, arrangement, or
understanding to vote such security if such agreement, arrangement, or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not

1



--------------------------------------------------------------------------------



 



including a solicitation exempted by Rule 14a-2(b)(2) of the General Rules and
Regulations under the Exchange Act) proxy or consent solicitation made pursuant
to, and in accordance with, the applicable provisions of the General Rules and
Regulations under the Exchange Act, and (ii) is not then reportable by such
Person on Schedule 13D under the Exchange Act (or any comparable or successor
report);

     (b) such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement, or understanding (whether or not in writing) or upon the exercise
of conversion rights, exchange rights, other rights, warrants, or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

     (c) such Person or any of such Person’s Affiliates or Associates (i) has
any agreement, arrangement, or understanding (whether or not in writing) with
any other Person (or any Affiliate or Associate thereof) that beneficially owns
such securities for the purpose of acquiring, holding, voting (except as set
forth in the proviso to subsection (a) of this definition), or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records), or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.

     The terms “beneficially own” and “beneficially owning” have meanings that
are correlative to this definition of the term “Beneficial Owner.”

1.4 “Board” means the Board of Directors of the Company.

1.5 “Cause” means (i) the willful and continued failure by the Eligible Employee
to substantially perform the Eligible Employee’s duties with the Employer (other
than any such failure resulting from the Eligible Employee’s incapacity due to
physical or mental illness), or (ii) the willful engaging, not in good faith, by
the Eligible Employee in conduct which is demonstrably injurious to the Company
or any of its subsidiaries, monetarily or otherwise.

2



--------------------------------------------------------------------------------



 



1.6 “Change in Control” means any of the following occurring on or after the
Effective Date:

     (a) any Person (other than an Exempt Person) shall become the Beneficial
Owner of 20% or more of the shares of Common Stock then outstanding or 20% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (a) if such Person shall become a
Beneficial Owner of 20% or more of the shares of Common Stock or 20% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (i) an Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of subsection (c) of this definition are satisfied;

     (b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;

     (c) the Company shall consummate a reorganization, merger, or
consolidation, in each case, unless, following such reorganization, merger, or
consolidation, (i) 50% or more of the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger, or consolidation and
the combined voting power of the then outstanding Voting Stock of such
corporation are beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger, or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, or consolidation, of the
outstanding Common Stock, (ii) no Person (excluding any Exempt Person or any
Person beneficially owning, immediately prior to such reorganization, merger, or
consolidation, directly or indirectly, 20% or more of the Common Stock then
outstanding or 20% or more of the combined voting power of the Voting Stock of
the Company then outstanding) beneficially owns, directly or indirectly, 20% or
more of the then outstanding shares of common stock of the corporation resulting
from such reorganization, merger, or consolidation or the combined voting power
of the then outstanding Voting Stock of such corporation, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger, or consolidation were members of the Incumbent
Board at the time of the initial agreement or initial action by the Board
providing for such reorganization, merger, or consolidation; or

3



--------------------------------------------------------------------------------



 



     (d) (i) the shareholders of the Company shall approve a complete
liquidation or dissolution of the Company unless such liquidation or dissolution
is approved as part of a plan of liquidation and dissolution involving a sale or
disposition of all or substantially all of the assets of the Company to a
corporation with respect to which, following such sale or other disposition, all
of the requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation, with respect to which, following such sale or other disposition,
(A) 50% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the initial agreement or initial action of the Board providing for such sale or
other disposition of assets of the Company.

1.7 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.8 “Common Stock” means the common stock, par value $.01 per share, of the
Company.

1.9 “Company” means ConocoPhillips or any successors thereto.

1.10 “Credited Compensation” of a Severed Employee means the aggregate of the
Severed Employee’s annual base salary plus his or her annual incentive
compensation, each as further described below. For purposes of this definition,
(a) annual base salary shall be determined immediately prior to the Severance
Date (without regard to any reductions therein which constitute Good Reason) and
(b) annual incentive compensation shall be deemed to equal the higher of (i) the
Severed Employee’s most recently established target (determined at one hundred
percent of target) for annual incentive compensation for such employee prior to
such employee’s Severance Date or (ii) the average of the most recent two annual
incentive compensation payments to by such Severed Employee pursuant to the
Variable Cash Incentive Program or its successor program maintained by the
Employer made before his or her Severance Date; provided, however, that for
purposes of this clause (ii), (I) if such Severed Employee has been eligible to
receive only one such annual incentive compensation payment for a period ending
before his or her Severance Date, the amount of annual incentive compensation
for purposes of determining Credited Compensation shall be equal to the amount
of such single annual incentive compensation payment (if any), and (II) if such
Severed

4



--------------------------------------------------------------------------------



 



Employee has not been eligible for any such annual incentive compensation
payment, the amount of annual incentive compensation for purposes of determining
Credited Compensation shall be equal to his or her most recently established
target (determined at one hundred percent of target) for annual incentive
compensation for such employee prior to such employee’s Severance Date.

1.11 “Effective Date” means the date first stated above as the effective date of
this Plan.

1.12 “Eligible Employee” means any employee that is a Tier 1 Employee or a Tier
2 Employee.

1.13 “Employer” means the Company or any of its subsidiaries.

1.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.15 “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

1.16 “Exempt Person” means any of the Employers, any employee benefit plan of
any of the Employers, and any Person organized, appointed, or established by any
Employer for or pursuant to the terms of any such plan.

1.17 “Exempt Rights” means any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the Effective Date, or are
thereafter issued by the Company as a dividend on shares of Common Stock or
other Voting Securities or otherwise.

1.18 “Exempt Transaction” means an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

1.19 “Good Reason” means the occurrence, on or after the date of a Change in
Control, and without the Eligible Employee’s written consent, of (i) the
assignment to the Eligible Employee of duties in the aggregate that are
inconsistent with the Eligible Employee’s level of responsibility immediately
prior to the date of the Change in Control or any diminution in the nature of
the Eligible

5



--------------------------------------------------------------------------------



 



Employee’s responsibilities from those in effect immediately prior to the date
of the Change in Control; (ii) a reduction by the Employer in the Eligible
Employee’s annual base salary or any adverse change in the Eligible Employee’s
aggregate annual and long term incentive compensation opportunity from that in
effect immediately prior to the Change in Control which change is not pursuant
to a program applicable to all comparably situated executives of the Employer;
or (iii) the relocation of the Eligible Employee’s principal place of employment
to a location more than 50 miles from the Eligible Employee’s principal place of
employment immediately prior to the date of the Change in Control; provided,
however, that this clause (iii) shall not be considered to be Good Reason if the
Employer undertakes to pay all reasonable relocation expenses of the Eligible
Employee in connection with such relocation, whether through a relocation plan,
program, or policy of the Employer or otherwise.

1.20 “Gross-Up Payment” has the meaning set forth in Section 2.5 hereof.

1.21 “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

1.22 “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of an Eligible Employee, whether paid or payable pursuant to this
Plan or otherwise, by any Employer or by a Person that is a party to the Change
in Control.

1.23 “Person” means any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

1.24 “Plan” means the ConocoPhillips Key Employee Change in Control Severance
Plan, as set forth herein, as it may be amended from time to time.

1.25 “Plan Administrator” means the person or persons appointed from time to
time by the Board, which appointment may be revoked at any time by the Board.

1.26 “Public Offering” means the initial sale of common equity securities of the
Company pursuant to an effective registration statement (other than a
registration on Form S-4 or S-8 or any successor or similar forms) filed under
the Securities Act of 1933.

1.27 “Retirement Plans” means the ConocoPhillips Retirement Plan and the
ConocoPhillips Key Employee Supplemental Retirement Plan.

1.28 “Safe Harbor Amount” means, with respect to an Eligible Employee, 2.99
times the Eligible Employee’s “base amount,” within the meaning of
Section 280G(b)(3) of the Code.

6



--------------------------------------------------------------------------------



 



1.29 “Severance” means the termination of an Eligible Employee’s employment with
the Employer on or within two years following the date of a Change in Control,
(i) by the Employer other than for Cause, or (ii) by the Eligible Employee for
Good Reason. An Eligible Employee will not be considered to have incurred a
Severance if his employment is discontinued by reason of the Eligible Employee’s
death or a physical or mental condition causing such Eligible Employee’s
inability to substantially perform his duties with the Employer and entitling
him or her to benefits under any long-term sick pay or disability income policy
or program of the Employer. Furthermore, an Eligible Employee will not be
considered to have incurred a Severance if employment with the Employer is
discontinued after the Eligible Employee has been offered employment with
another employer that has purchased a subsidiary or division of the Company or
all or substantially all of the assets of an a subsidiary or division of the
Company and the offer of employment from the other employer is at the same or
greater salary and the same or greater target bonus as the Eligible Employee has
at that time from the Employer. Notwithstanding anything herein to the contrary,
Good Reason shall not be deemed to have occurred unless the Company shall have
been given (1) written notice of the Eligible Employee’s assertion that an event
constituting Good Reason has occurred, which notice shall be given not less than
30 days prior to the Severance Date to which such notice relates, and (2) a
reasonable opportunity to cure such occurrence during such 30-day period.

1.30 “Severance Date” means the date on which an Eligible Employee incurs a
Severance.

1.31 “Severance Pay” means the payment determined pursuant to Section 2.1
hereof.

1.32 “Severed Employee” means an Eligible Employee who has incurred a Severance.

1.33 “Tier 1 Employee” means any employee of the Employer who is in salary grade
26 or above (under the salary grade schedule of the Company on the Effective
Date, with appropriate adjustment for any subsequent change in such salary grade
schedule), at or subsequent to the time of the Change in Control.

1.34 “Tier 2 Employee” means any employee of the Employer, other than a Tier 1
Employee, who is in salary grade 23 or above (under the salary grade schedule of
the Company on the Effective Date, with appropriate adjustment for any
subsequent change in such salary grade schedule) at or subsequent to the time of
the Change in Control.

1.35 “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

1.36 “Voting Stock” means, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

7



--------------------------------------------------------------------------------



 



SECTION 2. BENEFITS.

2.1 Subject to Section 2.9, each Severed Employee shall be entitled to receive
Severance Pay equal to the sum of (a) and (b). For this purpose, (a) is the
Severed Employee’s Credited Compensation, multiplied by (i) 3, in the case of a
Tier 1 Employee or (ii) 2 in the case of a Tier 2 Employee and (b) is the
present value, determined as of the Severed Employee’s Severance Date, of the
increase in benefits under the Retirement Plans that would result if the Severed
Employee was credited with the following number of additional years of age and
service under the Retirement Plans: (i) 3, in the case of a Tier 1 Employee or
(ii) 2, in the case of a Tier 2 Employee. Present value shall be determined
based on the assumptions utilized under the ConocoPhillips Retirement Plan for
purposes of determining contributions under Code Section 412 for the most
recently completed plan year.

2.2 Severance Pay (as well as any amount payable pursuant to Section 2.6 hereof)
shall be paid to an eligible Severed Employee in a cash lump sum, as soon as
practicable following the Severance Date, but in no event later than 5 business
days immediately following the date the Severed Employee’s release, described in
Section 2.9, becomes irrevocable.

2.3 Subject to Section 2.9, for a period of (a) 36 months, in the case of a Tier
1 Employee or (b) 24 months, in the case of a Tier 2 Employee, beginning the
first of the month following the termination of active employee benefits, the
Company shall arrange to provide the Severed Employee and his dependents
benefits similar to those the Severed Employee and his dependents had
immediately prior to the Severed Employee’s Severance Date. Only those
dependents who were eligible for coverage on the Severed Employee’s Severance
Date may be covered thereafter, but no amendment to any plan or program
providing these benefits made after the Severed Employee’s Severance Date shall
prevent eligibility for dependents who would otherwise have been eligible for
coverage on the Severed Employee’s Severance Date. These benefits will be
provided at no greater cost to the Severed Employee than active employee rates
for the plan year of coverage provided the benefits continue to be offered by
the Company to active employees and the Severed Employee and his dependents meet
the same eligibility criteria for the benefits as an active employee and
dependents of an active employee. Depending on coverages prior to the Severed
Employee’s Severance Date, these benefits could include the following, but do
not include any other benefits offered by the Company: Life Insurance, which
includes Basic, Executive Basic, Supplemental, and Dependent Life; Personal
Accident Insurance; Medical (Primary PPO and Traditional Options); and Dental
(CP Dental Option). Severed employees may also continue Long Term Care and
Executive Life directly through the vendor to be paid for by the Severed
Employee. If a Severed Employee is covered by any other Medical Option prior to
the Severed Employee’s Severance Date, the Severed Employee will be covered
under the Primary PPO Option or the Traditional Option for medical benefits, at
the Severed Employee’s choice, as soon as possible after the Severed Employee’s
Severance Date. If a Severed Employee is covered by any other Dental Option
prior to the Severed Employee’s Severance Date, the Severed Employee will be
covered under the CP Dental Option for dental benefits as soon as possible after
the Severed Employee’s Severance Date. While as an active employee the Severed
Employee may have been able to make employee contributions or pay premiums for
certain

8



--------------------------------------------------------------------------------



 



coverage through a pre-tax salary reduction arrangement, that will not continue
after the Severed Employee’s Severance Date. The cost of these benefits will not
be adjusted to reflect that the Severed Employee’s cost will no longer be
pre-tax. All other active employee benefits, not specifically mentioned above,
are excluded, although if any of the benefits specifically mentioned above are
replaced with a similar benefit after the Severed Employee’s Severance Date,
such replacement benefits are to be considered as mentioned specifically above
even though their names, terms, and conditions may have been changed. Such
benefits shall not be provided (except to the extent as may be required by law)
during any period when the Severed Employee is eligible to receive such benefits
from another employer or from an Employer or if the Severed Employee has resumed
working for an Employer. The Severed Employee is obligated to inform the Company
when or if they become eligible to receive such benefits from another employer.

2.4 Upon Change in Control, each Eligible Employee shall immediately become
fully vested in all outstanding equity awards and shall not thereafter be
forfeitable for any reason (except that options shall expire and be cancelled
ten years from the date of their grant). Any options granted to the Eligible
Employee shall be exercisable at the times set forth in the applicable award
documents. Each such option shall remain outstanding until ten years from the
date of grant, notwithstanding any provision of the option grant or any plan
under which the option may have been granted to the contrary. Restrictions
existing on any restricted stock or restricted stock units granted to the
Eligible Employee shall immediately lapse, and any such stock held in escrow
shall be released. Any stock or other value payable from grants of restricted
stock or restricted stock units shall be delivered or paid to the Eligible
Employee as soon as practicable following the Change in Control, but in no event
later than 5 business days immediately following the Change in Control.



2.5   (a) Anything in this Plan to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any Payment to an
Eligible Employee would be subject to the Excise Tax, then the Eligible Employee
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Eligible Employee of all taxes (and
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Eligible Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 2.5(a), if it shall be determined that an Eligible Employee is entitled
to the Gross-Up Payment, but that the Parachute Value of all Payments does not
exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Eligible Employee and the amounts payable under this Plan shall be reduced
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable,
shall be made by first reducing the payments under Section 2.1, unless an
alternative method of reduction is elected by the Eligible Employee, and in any
event shall be made in such a manner as to maximize the Value of all Payments
actually made to the Eligible Employee. For purposes of reducing the Payments to
the Safe Harbor Amount, only amounts payable under this Plan (and no other
Payments) shall be reduced. If the reduction of the amount payable under this
Plan to an Eligible Employee would not result in a

9



--------------------------------------------------------------------------------



 



reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable to the Eligible Employee under the Plan shall be reduced
pursuant to this Section 2.5(a). The Company’s obligation to make Gross-Up
Payments to an Eligible Employee under this Section 2.5 shall not be conditioned
upon the Eligible Employee’s termination of employment.

(b) Subject to the provisions of Section 2.5(c), all determinations required to
be made under this Section 2.5, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm designated by the Plan Administrator (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and each Eligible Employee Eligible Employee
within 15 business days of the receipt of notice from the Eligible Employee that
there has been a Payment or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 2.5, shall
be paid by the Company to the Eligible Employee within 5 days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Eligible Employee. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to
Section 2.5(c) and the Eligible Employee thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Eligible Employee.

(c) As a condition to being entitled to Gross-Up Payment hereunder, each
Eligible Employee shall be required to notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable, but no later than 10 business days after the Eligible
Employee is informed in writing of such claim. The Eligible Employee shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Eligible Employee shall not pay such claim prior to
the expiration of the 30-day period following the date on which the Eligible
Employee gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Eligible Employee in writing prior to the expiration of
such period that the Company desires to contest such claim, the Eligible
Employee shall:

10



--------------------------------------------------------------------------------



 



(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Eligible Employee harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 2.5(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Eligible Employee to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Eligible Employee agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that, if the Company directs the
Eligible Employee to pay such claim and sue for a refund, the Company shall make
such payment and shall indemnify and hold the Eligible Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Eligible Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Eligible Employee shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the Company has made a Gross-Up Payment or a payment pursuant to
Section 2.5(c), an Eligible Employee becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to the claim to which such payment relates, the Eligible Employee shall (subject
to the Company’s complying with the requirements of Section 2.5(c), if
applicable) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the Company has paid any amount pursuant to Section 2.5(c), a

11



--------------------------------------------------------------------------------



 



determination is made that the Eligible Employee shall not be entitled to any
refund with respect to such claim and the Company does not notify the Eligible
Employee in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such payment
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

(e) Notwithstanding any other provision of this Section 2.5, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of any Eligible Employee,
all or any portion of any Gross-Up Payment, and each Eligible Employee shall be
required to consent to such withholding as a condition to being entitled to any
Gross-Up Payment.

2.6 Each Severed Employee shall be entitled to receive the employee’s full
salary through the Severance Date and, subject to Section 2.9 but
notwithstanding any provision of the Company’s Variable Cash Incentive Program
or similar annual bonus incentive plan to the contrary, a cash lump sum amount
equal to a pro rata portion to the Severance Date of the aggregate value of the
annual incentive compensation award to such Severed Employee for the then
uncompleted fiscal year under such plan, calculated by multiplying the average
of the last two annual awards paid to the Severed Employee, by the fraction
obtained by dividing the number of full months and any fractional portion of a
month during said fiscal year through the Severance Date by 12; provided,
however, that for purposes of this clause, (I) if such Severed Employee has been
eligible to receive only one such annual incentive compensation payment for a
period ending before his or her Severance Date, the amount of annual incentive
compensation for purposes of determining this cash lump sum shall be equal to
the amount of such single annual incentive compensation payment (if any), and
(II) if such Severed Employee has not been eligible for any such annual
incentive compensation payment, the amount of annual incentive compensation for
purposes of determining this cash lump sum shall be equal to his or her most
recently established target (determined at one hundred percent of target) for
annual incentive compensation for such employee prior to such employee’s
Severance Date.

2.7 The Company will pay to each Eligible Employee all reasonable legal fees and
expenses incurred by such Eligible Employee in pursuing any claim under the
Plan, unless the applicable finder of fact determines that the Eligible
Employee’s claim was frivolous or not maintained in good faith.

2.8 The Company shall be entitled to withhold and/or to cause to be withheld
from amounts to be paid to the Severed Employee hereunder any federal, state, or
local withholding or other taxes or charges which it is from time to time
required to withhold.

2.9 No Severed Employee shall be eligible to receive Severance Pay or other
benefits under the Plan unless he or she first executes a written release
substantially in the form attached as Exhibit A hereto (or, if the Severed
Employee was not a United States employee, a similar release which is in
accordance with the applicable laws in the relevant jurisdiction) and, to the
extent such release is revocable by its terms, only if the Severed Employee does
not revoke it.

12



--------------------------------------------------------------------------------



 



SECTION 3. PLAN ADMINISTRATION.

3.1 The Plan Administrator shall administer the Plan and may interpret the Plan,
prescribe, amend, and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan.

3.2 In the event of a claim by an Eligible Employee as to the amount or timing
of any payment or benefit, such Eligible Employee shall present the reason for
his or her claim in writing to the Plan Administrator. The Plan Administrator
shall, within 14 days after receipt of such written claim, send a written
notification to the Eligible Employee as to its disposition. Except as provided
in the preceding portion of this Section 3.2, all disputes under this Plan shall
be settled exclusively by binding arbitration in Houston, Texas, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.

3.3 The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

3.4 The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel, and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

SECTION 4. DURATION; AMENDMENT; AND TERMINATION.

4.1 This Plan shall be effective on the Effective Date. If a Change in Control
has not occurred, this Plan shall continue in effect unless and until it is
terminated as provided in Section 4.2. If a Change in Control occurs, this Plan
shall continue in full force and effect and shall not terminate or expire until
after all Eligible Employees who become or may become entitled to any payments
hereunder shall have received such payments in full and all adjustments required
to be made pursuant to Section 2 have been made.



4.2   (a) If a Change in Control has not occurred, this Plan may be amended from
time to time during its term by the Company acting through its Board of
Directors or, to the extent authorized by the Board of Directors, its officers,
provided that any such amendment which shall in any manner reduce, diminish, or
otherwise adversely affect any benefit which is or may at any time in the future
become payable hereunder, or any such amendment which shall alter the definition
of Change in Control shall be made effective not less than two years after the
action of the Company authorizing such amendment, and in no event shall any such
amendment take effect prior to October 1, 2006, unless, and then only to the
extent that such

13



--------------------------------------------------------------------------------



 



    amendment is or becomes necessary in order to assure continued compliance by
this Plan with any applicable state or federal law or regulation.   (b)   This
Plan shall not terminate prior to October 1, 2006. On or after October 1, 2004,
the Company may, by action of its Board of Directors, terminate this Plan,
provided, however, that the effective date of such termination shall be not less
than two years from the date of such Board action. Provided further that in the
event a Change in Control shall occur prior to the effective date of
termination, the provisions of Section 4.2(c) shall apply.   (c)   If a Change
in Control shall occur while this Plan is in effect, no then-pending amendment
or termination shall take effect, this Plan shall remain in full force and
effect as at the Change in Control, and this Plan shall terminate automatically
without further action on behalf of the Company immediately following the making
of all payments to Eligible Employees under this Plan.

SECTION 5. GENERAL PROVISIONS.

5.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge, or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Eligible Employee under the Plan shall be liable
for, or subject to, any obligation or liability of such Eligible Employee. When
a payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

5.2 If any Employer is obligated by law or by contract to pay severance pay, a
termination indemnity, notice pay, or the like, to a Severed Employee, or if any
Employer is obligated by law to provide advance notice of separation (“Notice
Period”) to a Severed Employee, then any Severance Pay hereunder to such Severed
Employee shall be reduced by the amount of any such severance pay, termination
indemnity, notice pay, or the like, as applicable, and by the amount of any
compensation received during any Notice Period. This provision specifically
includes any payments or obligations under the Conoco Inc. Key Employee
Severance Plan, as amended and restated effective October 1, 2001, and as
subsequently amended, or under the ConocoPhillips Severance Pay Plan, as
effective March 13, 2004, and as subsequently amended, or under the
ConocoPhillips Executive Severance Plan, as effective October 1, 2004, and as
subsequently amended. Furthermore, if an Eligible Employee has willful and bad
faith conduct demonstrably injurious to Company or its subsidiaries, monetarily
or otherwise, after receiving Severance Pay, the Company may offset an amount
equal to such Severance Pay against any other amounts due from other plans or
programs, unless otherwise required by law.

5.3 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust, or account, nor the payment of any benefits shall
be construed as giving any Eligible Employee, or any person whomsoever, the
right to be retained in the service of the Employer, and all

14



--------------------------------------------------------------------------------



 



Eligible Employees shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

5.4 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.5 This Plan shall be binding upon the heirs, executors, administrators,
successors, and assigns of the parties, including each Eligible Employee,
present and future, and any successor to the Employer.

5.6 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

5.7 The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of any Employer that may be applied by the Employer
to the payment of benefits or other rights under this Plan.

5.8 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first-class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

5.9 This Plan shall be construed and enforced according to the laws of the State
of Delaware.

CONOCOPHILLIPS

             
By:
  /s/ Carin S. Knickel   Dated:   11/1/2004


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

  Carin S. Knickel
Vice President, Human Resources        

15



--------------------------------------------------------------------------------



 



Exhibit A

WAIVER AND RELEASE OF CLAIMS

     In consideration of, and subject to, the payments to be made to me by
ConocoPhillips, a Delaware corporation (the “Company”) or any of its
subsidiaries, pursuant to the ConocoPhillips Key Employee Change in Control
Severance Plan (the “Plan”), which I acknowledge that I would not otherwise be
entitled to receive, I hereby waive any claims I may have for employment or
re-employment by the Company or any subsidiary or parent of the Company after
the date hereof, and I further agree to and do release and forever discharge the
Company or any subsidiary or parent of the Company, and their respective past
and present officers, directors, shareholders, employees, and agents from any
and all claims and causes of action, known or unknown, arising out of or
relating to my employment with the Company or any subsidiary or parent of the
Company, or the termination thereof, including, but not limited to, wrongful
discharge, breach of contract, tort, fraud, the Civil Rights Acts, Age
Discrimination in Employment Act, Employee Retirement Income Security Act,
Americans with Disabilities Act, or any other federal, state, or local
legislation or common law relating to employment or discrimination in employment
or otherwise.

     Notwithstanding the foregoing or any other provision hereof, nothing in
this Waiver and Release of Claims shall adversely affect (i) my rights under the
Plan; (ii) my rights to benefits other than severance benefits under plans,
programs, and arrangements of the Company or any subsidiary or parent of the
Company which are accrued but unpaid as of the date of my termination; or (iii)
my rights to indemnification under any indemnification agreement, applicable law
and the certificates of incorporation and bylaws of the Company and any
subsidiary or parent of the Company, and my rights under any director’s and
officers’ liability insurance policy covering me.

     I acknowledge that I have signed this Waiver and Release of Claims
voluntarily, knowingly, of my own free will and without reservation or duress
and that no promises or representations have been made to me by any person to
induce me to do so other than the promise of payment set forth in the first
paragraph above and the Company’s acknowledgement of my rights reserved under
the second paragraph above.

             
Signature:
      Dated:    


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

16